DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 2 December 2020 is hereby acknowledged. Claims 1-5, 8, 10, and 12 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2 December 2020. In particular, claim 1 has been amended to remove hydrogen from Rt substituents. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0277752 (“Bringley”).
	As to claims 1, 5, and 8, Bringley teaches a barrier layer, thus a membrane (para. 0055). Bringley exemplifies that the layer is formed from a polymer having the following structure

    PNG
    media_image1.png
    147
    240
    media_image1.png
    Greyscale
(para. 0059). This polymer is the reaction product of vinylbenzyl-Rs, where Rs is a positively charged amine group, styrene-Rt where R5 is a linear alkyl group 
	While Bringley does not state that the polymer layer is an anion-conducting membrane, it is made of the same material as recited, in particular, a cationic polymer with associated anions, and is thus presumed capable of the intended effect.
	As to claim 4, Bringley does not state that the vinylbenzyl-Rx is the product of benzyl-X with the recited amine. However, this is construed as a product by process limitation, for which the patentability is determined by the end product. See MPEP 2113. In this case, Bringley teaches a vinylbenzyl-Rs where Rs is a trimethylammonium chloride, which parallel to the syntheses of applicant’s specification, is the same as quaternizing vinylbenzyl chloride with trimethylamine.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0030187 (“Wang”).
	As to claims 1-3 and 8, Wang teaches an ion exchange membrane (abstract) having positively charged groups, thus an anion conducting membrane (para. 0004).
	Wang teaches that the polymer has a first repeating unit has structure

    PNG
    media_image2.png
    151
    87
    media_image2.png
    Greyscale
, exemplifying 
    PNG
    media_image3.png
    129
    135
    media_image3.png
    Greyscale
(para. 0030), which is a unit derived from vinylbenzyl-Rs where Rs is a positively charged amine group. Wang teaches second unit having the structure 
    PNG
    media_image4.png
    145
    134
    media_image4.png
    Greyscale
where Y2 may be methylene and R1 can be alkyl, including linear alkyl (para. 0014). The monomer having Y2 methylene and R1 being alkyl meets the formula for Rx as recited, and the formula for styrene-Rt as recited in claims 1 and 8. Wang exemplifies monomers such as 
    PNG
    media_image5.png
    249
    160
    media_image5.png
    Greyscale
which meet the formula for styrene Rt and vinyl-benzyl Rx where Rt or Rx is heteroalkyl. 
	Wang teaches a ratio of first (vinylbenzyl-Rs) to second (vinylbenzyl-Rx or styrene-Rt) of 30:70 to 70:30 (para. 0019), or that at least 10 wt % would be vinylbenzyl-Rs.

	As to claim 4, Wang exemplifies various positively charged cyclic amine, including 
    PNG
    media_image3.png
    129
    135
    media_image3.png
    Greyscale
(para. 0030). While Wang does not teach that this is a reaction product of vinylbenzyl-X and the recited amine, this is characterized as a product by process limitation, for which patentability is determined by the end product. The monomer shown is the same product as resulting from the product of vinylbenzylchloride and 1-methylimidazole using the syntheses described in applicant’s specification, and is therefore deemed identical.
	As to claim 10, Wang teaches ion exchange membrane having a thickness of 30 to 100 micrometers (para. 0022).
	As to claim 12, Wang teaches that the membrane may be used for a fuel cell (para. 0059).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive. In particular, with respect to applicant’s arguments against Bringley, the polymer formed from the resin of Bringley is linear, not branched from the methylene group of benzyl. The Office notes that the crosslinked monomer of Bringley could also be characterized as styrene-Rt, where the pendant linkage is linear alkyl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764